Case: 4:21-cr-00067-RLW-NCC Doc. #: 26 Filed: 01/28/21 Page: 1 of 12 PageID #: 80




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


 UNITED STATES OF AMERICA,                     )
                                               )
                Plaintiff,                     )
                                               )
        vs.                                    ) No.      4:21 CR 00067 RLW NCC
                                               )
 HERSCHELL PERKINS,                            )
                                               )
                Defendant.                     )


                 MOTION FOR PRE-TRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its attorneys, Sayler A.

 Fleming, United States Attorney for the Eastern District of Missouri, and Geoffrey S. Ogden,

 Assistant United States Attorney for said District, and moves the Court to order defendant

 detained pending trial, and further requests that a detention hearing be held three (3) days from

 the date of defendant’s initial appearance before the United States Magistrate pursuant to Title

 18, United States Code, Section 3141, et seq.

        As and for its grounds, the Government states as follows:

        1.      Defendant is charged with:

        (a)     an offense under Title 18, United States Code, Section 924(c) (possession of

                firearms in connection with drug trafficking crimes or crimes of violence),

                specifically knowingly possessing, brandishing and discharging one or more

                firearms in furtherance of a drug trafficking crime which may be prosecuted in a

                court of the United States, in violation of Title 18, United States Code, Sections 2

                and 924(c)(1)(A), and in the course of this violation caused the death of Joel



                                                  1
Case: 4:21-cr-00067-RLW-NCC Doc. #: 26 Filed: 01/28/21 Page: 2 of 12 PageID #: 81




                 Phillips through the use of a firearm, which killing is murder as defined in Title

                 18, United States Code, Section 1111, in that the defendant, acting with others

                 known and unknown, with malice aforethought, unlawfully killed Joel Phillips, by

                 shooting him with one or more firearms, willfully, deliberately, maliciously, and

                 with premeditation, thereby making this offense punishable under Title 18, United

                 States Code, Sections 2 and 924(j).

         2.      Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

 Code, Section 3142(e)(3) that there are no conditions or combination of conditions which will

 reasonably assure the appearance of the defendant as required, and the safety of any other person

 and the community. Moreover, even in the event the defendant were to satisfy his burden of

 production and present some evidence to rebut this presumption, the nature of the charged

 offense and the circumstances surrounding the defendant’s pre-meditated killing of the Victim

 should unequivocally foreclose the prospect of pretrial release.


         A.      Victim robs co-defendant Cevone Weeden of narcotics on August 18, 2020.

         3.      The Government alleges that co-defendant, Cevone Weeden, murdered victim

 Joel Phillips by shooting him in the legs, torso, and neck at least 10 times in retaliation for the

 Victim’s previous robbery of narcotics from Weeden. Furthermore, the defendant, Herschell

 PERKINS, knowingly and directly aided and abetted Weeden in committing this brutal

 retaliatory killing.

         4.      On August 20, 2020, shortly after 8:00 p.m., investigators with the St. Louis

 Metropolitan Police Department discovered the Victim’s body in his vehicle, which was parked

 in a McDonald’s parking lot on North Hampton Ave in the Dogtown neighborhood of St. Louis,

 MO. The Victim was slumped over in his front seat with numerous gunshot wounds, and the

                                                   2
Case: 4:21-cr-00067-RLW-NCC Doc. #: 26 Filed: 01/28/21 Page: 3 of 12 PageID #: 82




 outside of his vehicle was riddled with bullet holes. The Victim had in his possession

 approximately 156 capsules of fentanyl, a legally purchased firearm, and a cell phone.

        5.      Upon reviewing the contents of the Victim’s cell phone, it became apparent that

 the Victim had arranged for a narcotics purchase, on August 18, 2020, from co-defendant

 Weeden, the Victim’s source of supply, with the intent of robbing Weeden. The Victim

 communicated with Weeden via text message in order to arrange for the meeting, sending

 Weeden an address in the City of St. Louis. Additionally, Weeden’s number is saved in the

 Victim’s phone as “Von” with an electrical plug emoji next to his name. 1 Historical cell-site

 location data placed Weeden’s phone at this location at the time of the robbery, between

 approximately 8:15-8:26 p.m. Street surveillance cameras and license plate readers depict the

 Victim arriving at the location and shortly thereafter frantically leaving while driving erratically

 and at a high rate of speed. The Victim then blocks Weeden’s number in his phone and proceeds

 to text his (the Victim’s) drug customers in an attempt to sell narcotics. The following day, the

 Victim admits to the drug robbery in additional text messages.


        B.      Weeden and Perkins bait the Victim into the open in order to kill him in
                retaliation.

        6.      On August 20, 2020, Weeden, with PERKINS’ assistance, took steps to locate the

 Victim in order to kill him in retaliation for this robbery. At 4:54 p.m., Weeden placed a call to

 an individual identified as R.H. Immediately after this call, R.H. calls the Victim at 4:56 p.m. 2

 R.H. then immediately calls Weeden at 4:57 p.m. At 4:58 p.m., Victim texts R.H. an address

 directly behind the McDonald’s on Hampton Ave. The Victim and R.H. exchange multiple calls



 1
  The term “plug” is common street parlance for a drug source of supply.
 2
  Toll records indicate no previous contact between R.H. and the Victim prior to this phone call,
 at least on the telephone number used by R.H. on this date.
                                                   3
Case: 4:21-cr-00067-RLW-NCC Doc. #: 26 Filed: 01/28/21 Page: 4 of 12 PageID #: 83




 and text messages, all while Weeden and R.H. are calling one another in between these

 communications. R.H. texts the Victim and indicates he is on his way, that he needs to run by an

 ATM, and that he is heading down I-64. Historical cell-site location data indicates R.H. never

 left the Fenton, MO area throughout this entire period.

        7.      Historical cell-site location data for Weeden’s phone indicates he leaves North St.

 Louis County at approximately 6:02 p.m., heading toward Hampton Ave, and arriving in the

 vicinity of the McDonald’s at approximately 6:19 p.m., at which time he again calls R.H. R.H.

 then ceases contact with the Victim, refusing to answer his calls or respond to the Victim’s

 agitated texts. 3 A Chevrolet SS (hereinafter the “Suspect Vehicle”) is observed exiting from I-64

 onto Hampton Ave. at approximately 6:17 p.m., 4 and the Victim’s vehicle pulls into the

 McDonald’s lot at approximately 6:20 p.m. For the next approximately two hours, Weeden and

 the driver of the Suspect Vehicle (later identified as defendant Herschell PERKINS) drive in

 circles around the McDonald’s parking lot, parking at various neighboring streets and lots,

 canvasing the victim’s location.

        8.      At 6:40 p.m., the Suspect Vehicle pulls into a Circle K gas station right next to the

 McDonald’s, and the driver exits the vehicle and pays for gas. The driver is captured on security

 footage and identified as PERKINS (see infra), wearing a white t-shirt and shorts. (See

 Government Exhibit 2).

        9.      At approximately 7:05 p.m., Weeden deactivates his phone. At approximately

 7:09, the Suspect Vehicle pulls into a Phillips 66 just north of the McDonald’s, where PERKINS




 3
   The Victim made repeated attempts to contact R.H., asking why he won’t answer his phone.
 The Victim, who was homeless at the time, waits in the McDonald’s parking lot.
 4
   The movements of the Suspect Vehicle and the Victim’s vehicle are tracked by multiple
 recorded security footage from various cameras in the vicinity of the McDonald’s.
                                                  4
Case: 4:21-cr-00067-RLW-NCC Doc. #: 26 Filed: 01/28/21 Page: 5 of 12 PageID #: 84




 is observed removing the license plates from the Suspect Vehicle with a screwdriver he obtained

 from the gas station clerk. PERKINS then re-enters the driver’s side of the vehicle, and at

 approximately 8:03 p.m. turns the Suspect Vehicle onto a side-street directly across from the

 McDonald’s. At 8:04 p.m. an individual crosses Hampton Ave. from this side-street, heading

 towards the McDonald’s, while the Suspect Vehicle slowly pulls into view from the same side-

 street, where it waits.

         10.     At approximately 8:06 p.m., 9-1-1 calls begin flooding in to report the shooting,

 all describing the shooter as wearing a mask and a red hoodie/sweatshirt. At this same time, the

 individual previously seen crossing the street comes back into view, running across Hampton

 Ave. to the Suspect Vehicle’s passenger side. The Suspect Vehicle then proceeds to I-64 west.

 Weeden’s phone registers at a cellular tower in North St. Louis County at approximately 8:25

 p.m., and he calls R.H. at 8:27 p.m.

         C.      Investigators confirm Weeden’s identity.

         11.     Detectives obtained a state precision location information warrant in order to

 track the location of Weeden’s phone. Investigators learned that he traveled to both a firearm

 store and bowling alley in St. Peters, MO in September 2020. Investigators obtained security

 footage from the firearm store depicting Weeden, from which he was identified as being present

 at the bowling alley by bowling alley personnel. The bowling alley personnel indicated this

 individual provided the name “Von” when renting bowling shoes, and the name “Cevone” when

 ordering food, along with a second phone number. This phone was turned off at approximately

 4:51 p.m. on the day of the murder, and turned back on at approximately 8:46 p.m., where it

 registered with a cellular tower in North County in close proximity to Weeden’s other cellular

 device. In searching the name “Cevone” in a crime matrix database, investigators discovered



                                                  5
Case: 4:21-cr-00067-RLW-NCC Doc. #: 26 Filed: 01/28/21 Page: 6 of 12 PageID #: 85




 Weeden, who perfectly matched the individual depicted in the security footage at the firearm

 store. (See Government Exhibit 1). Investigators were able to determine that “Cevone Weeden”

 is the account holder for this second phone number.

                               Investigators Confirm PERKINS’ Identity

        12.     Investigators were able to capture the Suspect Vehicle’s license plate on security

 and/or street camera footage near the McDonald’s parking lot. The vehicle was revealed to be

 registered to a woman at 11854 Jenner Lane. Investigators searched for individuals associated

 with this address, and discovered PERKINS in a crime matrix database. PERKINS provided this

 address for his driver’s license, as well as to his Missouri state Probation Officer. Investigators

 compared previous photographs of PERKINS to the individual captured on a surveillance still at

 the Circle K on August 20, 2020, which clearly depicts the same individual. (See Government

 Exhibit 2). PERKINS’ phone number was obtained from his state Probation Officer, and

 subsequent investigation revealed toll data showing extensive contact between Weeden and

 PERKINS. This contact included a call from Weeden to PERKINS shortly before arriving in the

 area of the McDonald’s. The two are also Facebook “friends” and have had previous contact on

 the social media site.

        13.     PERKINS was taken into custody in connection with this arrest warrant.

 Moreover, Weeden led officers on a high speed automobile chase when they attempted to arrest

 him, and PERKINS arrived on the scene when officers took Weeden into custody. PERKINS

 was then arrested and submitted to an interview. Upon being dvised of his Miranda rights,

 PERKINS acknowledged that he was driving the suspect vehicle at the time leading up to the

 murder. He identified himself in surveillance photographs inside of the various gas stations




                                                  6
Case: 4:21-cr-00067-RLW-NCC Doc. #: 26 Filed: 01/28/21 Page: 7 of 12 PageID #: 86




 leading up to the murder and did not deny removing his license plates from his vehicle prior to

 the shooting. He further acknowledge his friendship with co-defendant Weeden,


                                                  Conclusion

        13.     Cevone Weeden and Herschell PERKINS killed Victim Joel Phillips in cold

 blood and with premeditation. Weeden utilized an associate to lure the Victim out into the open,

 where he and PERKINS proceeded to stalk him for almost two hours. After canvasing the area,

 turning their phones off, and removing their license plates, Weeden walked up to the Victim and

 fired at least 11 shots from a .40 caliber firearm, at least 7 of which struck the victim in his torso,

 arms, and legs, on a busy street in South St. Louis City and in broad view of the public.

 PERKINS waited in the Suspect Vehicle across the street, allowing Weeden to make a rapid get-

 away while the Victim bled out in his vehicle. The ruthlessness of this killing cannot be

 overstated, nor can the risk that PERKINS’ pre-trial release would represent to the community.

        14.     Furthermore, the evidence in this case is overwhelming and the potential penalties

 severe, the latter of which includes life imprisonment and/or death. As a result, the Defendant

 also represents a flight risk in the event he were released on bond. Finally, the Defendant

 committed these acts while currently under the supervision of a Missouri state Probation Officer,

 exemplifying the futility of supervision under the circumstances.

        15.     For the foregoing reasons, the Government believes that no condition or

 combination of conditions exist to reasonably assure the safety of the community, nor defendant

 PERKINS’ presence as required, and thus respectfully request he be detained pending trial or

 resolution of his case.




                                                    7
Case: 4:21-cr-00067-RLW-NCC Doc. #: 26 Filed: 01/28/21 Page: 8 of 12 PageID #: 87




        WHEREFORE, the Government requests this Court to order defendant detained prior to

 trial, and further to order a detention hearing three (3) days from the date of defendant’s initial

 appearance.

                                                Respectfully submitted,


                                                SAYLER A. FLEMING
                                                UNITED STATES ATTORNEY


                                                /s/Geoffrey S. Ogden
                                                GEOFFREY S. OGDEN, #66930MO
                                                ASSISTANT UNITED STATES ATTORNEY
                                                Thomas F. Eagleton Courthouse
                                                111 South Tenth Street, 20th Floor
                                                St. Louis, Missouri 63102
                                                (314) 539-2200




                                                   8
Case: 4:21-cr-00067-RLW-NCC Doc. #: 26 Filed: 01/28/21 Page: 9 of 12 PageID #: 88




                           GOVERNMENT EXHIBIT 1




                                       9
Case: 4:21-cr-00067-RLW-NCC Doc. #: 26 Filed: 01/28/21 Page: 10 of 12 PageID #: 89




                                       10
Case: 4:21-cr-00067-RLW-NCC Doc. #: 26 Filed: 01/28/21 Page: 11 of 12 PageID #: 90




                            GOVERNMENT EXHIBIT 2




                                       11
Case: 4:21-cr-00067-RLW-NCC Doc. #: 26 Filed: 01/28/21 Page: 12 of 12 PageID #: 91




                                       12
